        Case 7:18-cv-02758-VB-PED Document 159 Filed 03/08/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
Elof Hanson USA Inc.,                                 :
                                                               :
                                      Plaintiff,               :       SCHEDULING ORDER
                                                               :
                  - against -                                  :
                                                               :       18 Civ. 2758 (VB)(PED)
Bolivar Ernesto Infante Quinones,                              :

                                   Defendant.                  :
                                                               :
---------------------------------------------------------------x

PAUL E. DAVISON, United States Magistrate Judge.

        This matter having been referred to the undersigned for a Report and Recommendation as

to plaintiff’s motion for default judgment [Dkt. 142] and to conduct an inquest as to plaintiff’s

damages, it is hereby Ordered:

        1.       Plaintiff shall file a Memorandum of Law explaining, as to each cause of action

                 as to which judgment is sought, the legal basis for such cause of action and how

                 the well-pleaded allegations of the operative complaint demonstrate liability as to

                 that cause of action.


        2.       Plaintiff shall also file Proposed Findings of Fact and Proposed Conclusions of

                 Law concerning damages or other monetary relief. The submission shall contain

                 a concluding paragraph that succinctly summarizes what amount(s) of damages

                 (or other monetary relief) are being sought, including the exact dollar amount(s)

                 being sought.


        3.        Plaintiff’s Proposed Findings of Fact should specifically tie the above proposed

                 figure(s) to each of the legal claim(s) set forth in the Complaint; should

                 demonstrate how Plaintiff has arrived at the proposed figure; and should be
Case 7:18-cv-02758-VB-PED Document 159 Filed 03/08/21 Page 2 of 3




      supported by one or more affidavits, which may attach any documentary evidence

      establishing the proposed figure(s). Each proposed finding of fact shall be

      followed by a citation to the paragraphs of the affidavit(s) and/or page of

      documentary evidence that supports each such Proposed Finding. To the extent

      that the Proposed Findings contain any allegations regarding liability, the

      Proposed Finding should cite to the appropriate paragraph of the Complaint.

      In lieu of Proposed Conclusions of Law, Plaintiff may submit a memorandum of

      law setting forth the legal principles applicable to Plaintiff’s claim(s) for damages

      or other monetary relief.


3.    Plaintiff shall promptly serve a copy of this Order on Defendant and shall file an

      affidavit of service.

4.    Plaintiff’s submissions are due April 8, 2020, and shall be served on Defendant

      with affidavit of service filed. Defendant shall file any response within 14 days

      of service.


4.    The Court hereby notifies the parties that it may conduct the inquest based solely

      upon the written submissions of the parties. See Fustok v. ContiCommodity

      Servs, Inc., 873 F.2d 38, 40 (2d Cir. 1989). To the extent that any party seeks an

      evidentiary hearing on the issue of damages (or other monetary relief), such party

      must set forth in its submission the reason why the inquest should not be

      conducted based upon the written submissions alone, including a description of




                                        2
      Case 7:18-cv-02758-VB-PED Document 159 Filed 03/08/21 Page 3 of 3




             what witnesses would be called to testify at a hearing and the nature of the

             evidence that would be submitted.

Dated: March 8, 2021
       White Plains, New York

                                                   SO ORDERED



                                                   Paul E. Davison
                                                   United States Magistrate Judge




                                              3
